DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 3/28/2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020, 12/28/2020 and 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Regarding claim 1, the term “msg3” appears to be referring to a third message.  The claim does not recite any first and second messages.  It may be confusing why the claim recites a third message without reciting the first and second messages.  If “msg3” is a specific kind of message, Examiner suggests explicitly reciting the term’s functions for clarity. The term “msg3” is being interpreted as a message.
Regarding claim 4, the claim language appears to be confusing since it is illogical how determining is in response to receiving the CI and ignoring the CI. How can one consider something that is being ignored?  The functional relationship between these two limitations should be clarified. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1906569 “On uplink inter-UE transmission prioritization and multiplexing” (hereinafter MediaTek).
Regarding claim 1, Mediatek discloses a method for preserving a msg3 transmission, the method comprising: receiving, by a user equipment (UE) device, from a base station, a cancelation indication (CI) that overlaps with the msg3 transmission (2.1; Proposal 2: details eURLLC phase, cancelation indication; URLLC PUSCH overlaps with eMBB PUSCH); and responsive to receiving the CI, determining not to cancel the msg3 transmission (2.1; Proposal 6; Proposal 8: details cancelation indication cannot interrupt any PRACH transmission; cancelation indication can interrupt PUSCH if processing time requirements can be satisfied). 

Regarding claim 4, MediaTek discloses ignoring, by the UE device, the CI that overlaps with the msg3 transmission (2.1; Proposal 6: details potential benefit is not very clear… SRS/PUCCH cancelation can be studied in future Release later as enhancement, as ignoring).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of R1-1907285 “Uplink inter-UE Tx Multiplexing and Prioritization” (hereinafter Qualcomm).
Regarding claim 2, MediaTek does not explicitly teach wherein the CI indicates one or more resources allocated for the msg3 transmission. 
However, Qualcomm teaches wherein the CI indicates one or more resources allocated for the msg3 transmission (Figure 1: details TD resources the UL cancellation indication applies to). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include wherein the CI indicates one or more resources allocated for the msg3 transmission of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 3, MediaTek does not explicitly teach preserving the one or more resources allocated for the msg3 transmission responsive to the CI.
However, Qualcomm teaches preserving the one or more resources allocated for the msg3 transmission responsive to the CI (Figure 2: details not cancelled).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include preserving the one or more resources allocated for the msg3 transmission responsive to the CI of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 5, MediaTek teaches wherein the CI is a first CI (2.1; Proposal 2: details cancelation indication, as first CI).
MediaTek does not explicitly teach receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission; and responsive to receiving the second CI, canceling the non-msg3 transmission.  
However, Qualcomm teaches receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission (Figure 2; proposal 4: details UL cancellation indication monitoring occasions; covering overlapping time-domain resources); and responsive to receiving the second CI, canceling the non-msg3 transmission (Figure 2; proposals 3 and 4: details cancel some eMBB PUSCH transmission, as non-msg3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include receiving, by the UE device, from the base station, a second CI that overlaps with a non-msg3 transmission; and responsive to receiving the second CI, canceling the non-msg3 transmission of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 6, MediaTek does not explicitly teach wherein the second CI indicates one or more resources allocated for the non-msg3 transmission.  
However, Qualcomm teaches wherein the second CI indicates one or more resources allocated for the non-msg3 transmission (Figure 2; proposal 4: details CI may indicate resources for the same UE on the same cell, as non-msg3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include wherein the second CI indicates one or more resources allocated for the non-msg3 transmission of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 7, MediaTek does not explicitly teach canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI.  
However, Qualcomm teaches canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI (Figure 2; proposal 4: details CI could cancel transmission on the overlapping resources).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include canceling the one or more resources allocated for the non-msg3 transmission responsive to the second CI of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Qualcomm as applied to claim 1 above, and further in view of US 2020/0107370 (hereinafter Wei).
Regarding claim 8, MediaTek does not explicitly teach receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 transmission based on the UL grant.  
However, Wei teaches receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 transmission based on the UL grant (FIG. 1, 132, 133; [0045]: details base station transmits a message 2 to UE; may carry resource allocation information such as a UL grant for a message 3 transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Wei and include receiving, by the UE device, from the base station, an uplink (UL) grant; and allocating the one or more resources for the msg3 transmission based on the UL grant of Wei with MediaTek.  Doing so would provide improved and efficient mechanism for UE to select different RA resources (Wei, at paragraph [0003]).

Regarding claim 9, MediaTek does not explicitly teach preserving the one or more resources for the msg3 transmission after receiving the CI that overlaps with the msg3 transmission.  
However, Qualcomm teaches preserving the one or more resources allocated for the msg3 transmission after receiving the CI that overlaps with the msg3 transmission (Figure 2: details not cancel resource in slot 1 which is after the CI in slot 0).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MediaTek to incorporate the teachings of Qualcomm and include preserving the one or more resources allocated for the msg3 transmission after receiving the CI that overlaps with the msg3 transmission of Qualcomm with MediaTek.  Doing so would allow enhance PUSCH transmission for URLLC (Qualcomm, at Introduction).

Regarding claim 10, MediaTek teaches performing, by the UE device, the msg3 transmission after receiving the CI that overlaps with the msg3 transmission (2.1; Proposal 6: details cancelation indication cannot interrupt any PRACH transmission).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye (US 2019/0045554) details design of early data transmission.
Shih (US 2020/0196264) details applying time alignment timer length for preconfigured uplink resources.
Hwang (US 2020/0314908) details performing random access procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415